Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species A, Figures 1-7 and claims 1-11, 17-27, 33-43 and 49-59 in the reply filed on February 21, 2022 is acknowledged. Claims 12-16, 28-32, 44-48 and 60-64 have been withdrawn. 

Claim 6 is objected to because of the following informalities: In line 1, “the plurality openings” is ungrammatical. Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, 17, 26, 27, 33, 42, 43, 49, 58 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blin (2021/0339928). Claims 1, 10, 11, 17, 26, 27, 33, 42, 43, 49, 58 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland (5,355,999). Each discloses a carrier for a plurality of containers, a blank and a method of forming the carrier, the carrier comprising a plurality of panels comprising at least one central panel (20a and 20b; including 20 and 20; respectively), at least one attachment panel (18a and 18b; each combination of 14 .  
As to claims 10, 26, 42 and 58, each discloses the at least one attachment panel (18a and 18b; each combination of 14 and 16) comprises at least one container opening (at elements 40 and 42; at 48 and 50) for at least partially receiving a container of the plurality of containers. 
	As to claim 11, 27, 43 and 59, each discloses the at least one container opening (at elements 40 and 42; at 48 and 50) defines at least one container retention tab (at 16; at 16) extending into the at least one container opening. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 2-5, 18-21, 34-37 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Blin and Sutherland in view of Sommariva (4,441,611). .  
As to claims 4, 20, 36 and 52, Blin and Sutherland each disclose multiple attachment panels and side panels.

Claims 6, 22, 38 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claims 7-9, 23-25, 39-41 and 56-58 would also then be allowable. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) .  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG